Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of August 1, 2014, there were 68,851,521 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended June 30, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Signatures 26 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) June 30, December 31, 2014 2013 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 197,959 $ 150,147 Restricted cash – 6,645 Accounts receivable, less allowance for doubtful accounts 203,692 164,907 Inventories 287,233 300,253 Deferred income taxes 22,392 26,869 Prepaid expenses and other assets 5,879 5,358 Total current assets 717,155 654,179 Property and equipment, net 153,063 146,390 Customer lists, net 36,076 42,764 Patents, net 58,509 62,418 Trade names, net 173,062 173,196 Goodwill 607,763 608,287 Other intangible assets, net 3,543 4,447 Deferred income taxes 61,391 85,104 Deferred financing costs, net 18,548 20,051 Other assets 58 1,369 Total assets $ 1,829,168 $ 1,798,205 Liabilities and Stockholders’ Equity Current liabilities: Short-term borrowings $ 6,509 $ 9,575 Accounts payable 116,149 109,238 Accrued wages and employee benefits 16,115 26,564 Other accrued liabilities 74,840 92,997 Current portion of long-term borrowings and capital lease obligations 436 12,471 Total current liabilities 214,049 250,845 Long-term borrowings and capital lease obligations 1,154,316 1,175,349 Other long-term liabilities 52,241 54,940 Total liabilities 1,420,606 1,481,134 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,026,792 and 68,767,367 shares issued at June 30, 2014 and December 31, 2013, respectively 690 688 Additional paid-in capital 427,269 421,672 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 194,539 105,813 Accumulated other comprehensive loss ) ) Total stockholders’ equity 408,562 317,071 Total liabilities and stockholders’ equity $ 1,829,168 $ 1,798,205 See notes to condensed consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ 362,609 $ 346,688 $ 704,617 $ 746,260 Costs of goods sold 234,597 215,735 457,091 461,845 Gross profit 128,012 130,953 247,526 284,415 Operating expenses: Selling and service 29,115 27,072 57,084 58,753 Research and development 8,012 7,064 15,758 13,709 General and administrative 12,503 14,039 25,651 26,465 Amortization of intangible assets 5,099 6,345 10,444 12,530 Gain on remeasurement of contingent consideration ) – ) – Total operating expenses 49,852 54,520 104,060 111,457 Income from operations 78,160 76,433 143,466 172,958 Other (expense) income: Interest expense ) Investment income 42 25 81 42 Loss on extinguishment of debt – ) – ) Gain on change in contractual interest rate 16,014 – 16,014 – Other, net ) ) 202 ) Total other (expense) income, net 4,262 ) ) ) Income before provision for income taxes 82,422 46,789 136,646 126,213 Provision for income taxes 28,397 18,535 47,920 47,285 Net income $ 54,025 $ 28,254 $ 88,726 $ 78,928 Net income per common share - basic: $ 0.79 $ 0.41 $ 1.30 $ 1.16 Weighted average common shares outstanding - basic: 68,538,251 68,140,330 68,481,682 68,003,164 Net income per common share - diluted: $ 0.77 $ 0.40 $ 1.27 $ 1.13 Weighted average common shares outstanding - diluted: 70,087,976 69,809,599 70,088,438 69,801,498 Dividends declared per share $ - $ 5.00 $ - $ 5.00 Comprehensive income $ 52,730 $ 29,276 $ 87,002 $ 80,952 See notes to condensed consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2013 Operating Activities Net income $ 88,726 $ 78,928 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 6,512 5,126 Amortization of intangible assets 10,444 12,530 Amortization of original issue discount 1,514 1,138 Amortization of deferred financing costs 1,507 1,189 Amortization of unrealized loss on interest rate swaps – 2,005 Loss on extinguishment of debt – 15,336 Gain on change in contractual interest rate ) – Gain in remeasurement of contingent consideration ) – Provision for losses on accounts receivable 115 636 Deferred income taxes 28,145 35,324 Loss on disposal of property and equipment 95 36 Share-based compensation expense 6,203 6,192 Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories 12,460 ) Other assets 839 182 Accounts payable 6,717 18,984 Accrued wages and employee benefits ) 1,452 Other accrued liabilities ) 3,130 Excess tax benefits from equity awards ) ) Net cash provided by operating activities 85,285 74,318 Investing Activities Proceeds from sale of property and equipment 7 35 Expenditures for property and equipment ) ) Proceeds from sale of business, net – 2,254 Acquisition of business ) 6,278 Net cash used in investing activities ) ) Financing Activities Proceeds from short-term borrowings 4,000 14,007 Proceeds from long-term borrowings – 1,200,000 Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Payment of debt issuance costs (4 ) ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 7,229 8,401 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 83 ) Net increase in cash and cash equivalents 47,812 18,575 Cash and cash equivalents at beginning of period 150,147 108,023 Cash and cash equivalents at end of period $ 197,959 $ 126,598 See notes to condensed consolidated financial statements. 3 Table Of Contents Generac Holdings Inc.
